 



EXHIBIT 10.3
CONSENT TO SUBLEASE
April 30, 2007

     
Millennium Pharmaceuticals, Inc.
  Altus Pharmaceuticals, Inc.
40 Landsdowne Street
  125 Sidney Street
Cambridge, Massachusetts 02139
  Cambridge, Massachusetts 02139-4807

Re:

     
Property
  640 Memorial Drive, Cambridge, Massachusetts
 
   
Landlord:
  Massachusetts Institute of Technology
 
   
Prime Tenant:
  Millennium Pharmaceuticals, Inc., a Delaware corporation
 
   
Prime Lease:
  Lease dated as of August 26, 1993 between the Landlord and Prime Tenant, as
amended by (a) First Amendment to Lease dated as of May 18, 1994, (b) a Second
Amendment to Lease dated as of January 9, 1996, (c) a Third Amendment to Lease
dated as of June 12, 1996, (d) a Fourth Amendment to Lease (the “4th Amendment”)
dated as of March 1, 1997, (e) a Fifth Amendment to Lease dated as of June 19,
1997, (f) a Sixth Amendment to Lease dated as of January 29, 1999, (g) a Seventh
Amendment to Lease dated as of February 5, 1999, (h) an Eighth Amendment to
Lease dated as of February 7, 2000; and (i) a Lease Extension Agreement dated as
of December 1, 2000 (the “Lease Extension”).
 
   
Sublet Premises:
  Approximately 72,935 rentable square feet on the 2nd and 3rd floors of the
Property as set forth in the Sublease.
 
   
Subtenant:
  Altus Pharmaceuticals, Inc., a Delaware corporation
 
   
Sublease:
  Sublease dated as of April 2, 2007, between Prime Tenant and Subtenant with
respect to the Sublet Premises, as more particularly described in the Sublease

 



--------------------------------------------------------------------------------



 



Page 2
Gentlemen:
     Pursuant to terms of the Prime Lease, you have asked for Landlord’s consent
to the Sublease. This document (the “Consent”) evidences Landlord’s consent to
the Sublease, effective as of the date hereof, upon the following express terms
and conditions:
     1. Prime Tenant and Subtenant represent and warrant to Landlord that
attached hereto is a true, accurate and complete copy of the Sublease and there
have been no amendments or modifications to the Sublease.
     2. The Sublease is and continues to be subject and subordinate to the Prime
Lease and to all of the terms, covenants, conditions, provisions and agreements
in the Prime Lease (except that as between Prime Tenant and Subtenant only, the
foregoing provisions of this Paragraph 2 shall not operate to modify the
obligations of the Prime Tenant or Subtenant to one another under the Sublease)
and/or in this Consent.
     3. Neither the Prime Lease, Sublease nor this Consent shall:
          (a) release or discharge the Prime Tenant from any liability, whether
past, present or future, under the Prime Lease;
          (b) operate as a consent or approval by Landlord to be bound by any of
the terms, covenants, conditions, provisions or agreements of the Sublease and
Landlord shall not be bound thereby;
          (c) be construed to modify, waive or affect any of the terms,
covenants, conditions, provisions or agreements of the Prime Lease, or to waive
any breach thereof, or any of the rights of Landlord thereunder, or to enlarge
or increase Landlord’s obligations or Prime Tenant’s rights thereunder; or
          (d) be construed as a consent by Landlord to any further subletting
either by Prime Tenant or by Subtenant or to any assignment by Prime Tenant of
the Prime Lease or assignment by the Subtenant of the Sublease, whether or not
the Sublease purports to permit the same and, without limiting the generality of
the foregoing, both Prime Tenant and Subtenant agree that (notwithstanding any
provision of the Sublease to the contrary) the Subtenant has no right whatsoever
to assign, mortgage or encumber the Sublease nor to sublet any portion of the
Sublet Premises nor to permit any portion of the Sublet Premises to be used or
occupied by any other party without the prior consent of Landlord which may be
granted or withheld in its sole and arbitrary discretion.

 



--------------------------------------------------------------------------------



 



Page 3
          Notwithstanding the generality of the foregoing, this Consent
expressly shall not absolve Prime Tenant from any requirement set forth in the
Prime Lease that Prime Tenant surrender and deliver the Premises (as said term
is defined in the Prime Lease) to Landlord in the condition and manner required
by the Prime Lease upon expiration or earlier termination of the Prime Lease.
     4. If Prime Tenant fails to make any payment of rent, additional rent or
other sums or charges when and as the same are due and payable under the Prime
Lease or defaults under any of the other terms and provisions of the Prime
Lease, Landlord may, at any time thereafter, elect, by written notice to the
Subtenant and Prime Tenant, to receive directly from Subtenant all sums due or
payable to Prime Tenant by Subtenant pursuant to the Sublease, and upon receipt
of Landlord’s notice, Subtenant shall thereafter pay to Landlord any and all
sums as are becoming due or payable under the Sublease and in such case Prime
Tenant shall receive from Landlord a credit (the “Credits”) for such sums
actually received by Landlord against any and all payments then owing from Prime
Tenant under the Prime Lease. (Any such Credits shall be subject to
indemnification of Subtenant by Prime Tenant under Section 15 of the Sublease.)
Prime Tenant consents to Subtenant’s acting in accordance with Landlord’s
payment notice, and Subtenant shall be entitled to rely conclusively on such
notice from Landlord. Prime Tenant agrees that any sums collected by Landlord
from Subtenant under this Paragraph 4 shall be credited against amounts owed by
Subtenant under the Sublease. Neither the service of such written notice nor the
receipt of such direct payments shall cause Landlord to assume, or be liable
for, any of Prime Tenant’s duties, obligations and/or liabilities under the
Sublease, nor shall such event impose upon Landlord any duty or obligation to
honor the Sublease, nor subsequently to accept any purported attornment by
Subtenant. Without limiting the generality of the foregoing, acceptance of rent
or other payments from Prime Tenant and/or Subtenant by Landlord pursuant to
this Paragraph 4 and the giving of any notice by Landlord under this Paragraph 4
shall not: (i) constitute a waiver or cure of any default or breach of the Prime
Lease or serve to release Prime Tenant from any liability under the Prime Lease
or (ii) cause nor result in a reinstatement of the Prime Lease as between
Landlord and Prime Tenant after any termination of the Prime Lease or otherwise
or (iii) be deemed or construed to mean that Landlord has accepted the Subtenant
as its “Tenant” under the Prime Lease or as a Subtenant under the Sublease, (iv)
be deemed to mean or imply that Subtenant is entitled to any rights against
Landlord under the Sublease or the Prime Lease, (v) cause Landlord to assume any
of Prime Tenant’s duties, obligations or liabilities under the Sublease nor
impose upon Landlord any duty or obligation to honor the Sublease nor accept any
purported attornment by Subtenant or (vi) release Prime Tenant from any
obligations under the Prime Lease but this clause shall not limit the Credits
which, under the first sentence of this Paragraph 4, Prime Tenant is entitled to
receive for sums actually received by Landlord from the Subtenant pursuant to
this Paragraph 4.

 



--------------------------------------------------------------------------------



 



Page 4
     5. Any breach or violation of any provision of the Prime Lease by Subtenant
that is not cured by Subtenant or Prime Tenant within the cure period set forth
in the Prime Lease shall be deemed to be and shall constitute a default by Prime
Tenant under the Prime Lease. Any such breach or violation also shall constitute
a breach of the Prime Lease and/or this Consent and shall entitle Landlord to
recover any damage, loss, cost, or expense which it thereby suffers, from Prime
Tenant and/or Subtenant who shall be jointly and severally liable to Landlord
therefor. Subtenant acknowledges and agrees that its sole remedy for any alleged
or actual breach of its rights in connection with the Sublease shall be solely
against Prime Tenant. Subtenant acknowledges and agrees that it is not a third
party beneficiary under the Prime Lease and is not entitled to assert any of
Prime Tenant’s rights thereunder against Landlord, whether in their own right or
on behalf of Prime Tenant.
     6. Prime Tenant and Subtenant agree and acknowledge that Landlord’s consent
herein is not an assignment or partial assignment of the Prime Lease, and thus
does not create any privity of contract relative to the Prime Lease. This
Consent shall not create nor be deemed to be the basis of creating any covenant,
representation or warranty, express or implied (including, without limitation,
any covenant of quiet enjoyment), on the part of Landlord with respect to the
terms of the Sublease, Subtenant’s use and enjoyment of the Sublet Premises, or
any other matter arising out of or in connection with the Sublease.
Notwithstanding any provisions of the Sublease to the contrary, Subtenant shall
have no right to enforce any of Prime Tenant’s rights under the Prime Lease
against the Landlord, all of such rights being personal to the Prime Tenant but
nothing contained in this sentence shall be construed to limit the obligations
of Landlord to Prime Tenant under the Prime Lease.
     7. The term of the Sublease shall (except as otherwise expressly set forth
in this Paragraph 7) expire and come to an end on the earliest of (i) its
natural expiration date (which, for this purpose, will include any natural
expiration of the “At Will Period” under Paragraph 2 of the Sublease and also
termination of the At Will Period in accordance with such Paragraph 2), (ii) any
earlier termination date, (iii) the natural expiration date of the Prime Lease,
or (iv) any earlier termination of the Prime Lease for any reason whatsoever
(including, without limitation, any termination by mutual consent or other
right, now or hereafter agreed to by Landlord or Prime Tenant, or by operation
of law or at Landlord’s option in the event of a default by Prime Tenant). The
reference in clause (iv) of the foregoing sentence to the right of termination
by mutual consent shall not be construed to modify Prime Tenant’s agreement as
set forth in the second sentence of Paragraph 16 of the Sublease that
“Sublandlord will not voluntarily surrender or terminate the Sublease, except in
the event of a taking or casualty in accordance with the Prime Lease” (the
“Prime Tenant’s Special Paragraph 16 Sublease Agreement”) but the Landlord shall
in no way be bound or limited by the Prime Tenant’s Special Paragraph 16
Sublease Agreement nor shall Landlord have any obligation or liability to
Subtenant in the event of any surrender or termination of the Prime Lease by
mutual consent of Landlord and Prime Tenant. Upon the expiration or any earlier
termination of the term of the Sublease, Subtenant shall vacate the Sublet
Premises on or before such date; provided, however, that if the Prime Lease
shall expire or terminate during the term of the

 



--------------------------------------------------------------------------------



 



Page 5
Sublease, Landlord, in its sole discretion (upon written notice (the “Election
Notice”) given to Subtenant not later than 30 days (which 30 day period shall be
extended by the period of any injunction, court order or law which precludes
Landlord from giving an Election Notice) after the effective date (the
“Effective Date”) after such expiration or termination and without any
additional further agreement of any kind on the part of the Subtenant, may elect
to continue the Sublease with the same force and effect as if Landlord as lessor
and Subtenant as tenant had entered into a lease as of such Effective Date for a
term equal to the then unexpired term of the Sublease and containing the same
terms and conditions as those contained in the Sublease as affected by this
Consent. In such event, (i.e. upon the Landlord giving such Election Notice)
Subtenant shall attorn to Landlord, and Landlord and Subtenant shall (subject to
the terms hereof) have the same rights, obligations and remedies thereunder as
were had by Prime Tenant and Subtenant thereunder prior to such Effective Date,
respectively, except that in no event shall Landlord be (a) liable for any act
or omission by Prime Tenant, (b) subject to any offsets or defenses which
Subtenant had or might have against Prime Tenant, (c) bound by any rent or
additional rent or other payment paid by Subtenant to Prime Tenant in advance,
or (d) bound by any amendment or modification to the Sublease not consented to
by Landlord, (e) bound to honor any rights of Subtenant in any security deposit,
letter of credit or advance rent made with or paid to Prime Tenant by Subtenant
except to the extent Prime Tenant has specifically assigned and turned over such
security deposits and advance rent to Landlord to be held by Landlord per the
Sublease, (f) bound to honor any exercise of any option to extend, if any, in
the Sublease or Prime Lease or to renew the term of the Prime Lease or Sublease,
(g) bound by any right of first offer or other offer rights, expansion rights or
other similar provisions, if any, set forth in the Sublease or Prime Lease,
(h) bound by any free rent periods or reduced rent periods, if any, set forth in
the Sublease or Prime Lease (nor shall Subtenant have the benefit thereof),
(i) have any obligation or liability to Subtenant in any way related to any
arrangements made between Prime Tenant and Subtenant with respect to Subtenant’s
use of any furniture, fixtures or equipment owned, leased or otherwise provided
or agreed to be provided by Prime Tenant, (j) be obligated to make or provide
any tenant improvements or other work in (or provide any work or other
allowances to Subtenant with respect to) the Sublet Premises (or pay for any
meters), (k) be responsible for any failure of the Sublet Premises or the
Premises or the means of ingress and egress therefrom or the restrooms serving
them (or the uses permitted under the Sublease) to comply with applicable laws,
ordinances, rules or regulations, including, without limitation, the so-called
“Americans With Disabilities Act” or (l) be subject to Paragraph 22 of the
Sublease (entitled “Assignment and Subletting”) and in no event shall Subtenant
have any right to assign the Sublease nor sublet all or any part of the Premises
nor shall Subtenant have any rights or claims against Landlord. Further, if
Landlord gives Subtenant an Election Notice, then (1) the Sublease and the term
thereof shall not terminate or expire by virtue of any termination or rejection
of the Prime Lease occurring prior to the date of such Election Notice,
including, without limitation, any termination of the term of the Prime Lease
which occurs prior to or contemporaneously with the giving of such Election
Notice, (2) Landlord shall have the benefit of all reserved rights, reservations
and rights of the Prime Tenant under the Sublease as well as all of the rights
granted or reserved to the Landlord under the Prime Lease and (3) Landlord
shall, subject to all the terms and provisions of this Consent and so long as no
default beyond any applicable grace or cure period after notice on the part of
the Subtenant shall have

 



--------------------------------------------------------------------------------



 



Page 6
occurred under the Sublease (as modified by this Consent) not disturb
Subtenant’s use of the Sublet Premises pursuant to the Sublease (as modified by
this Consent). In the event of the failure of Subtenant to vacate the Sublet
Premises upon expiration or earlier termination of the Sublease or the Prime
Lease, Landlord shall be entitled to exercise, as against Subtenant, all the
rights and remedies available to a landlord against a tenant holding over after
the expiration of a term, including, without limitation, the rights and remedies
available to Landlord under the Prime Lease against Prime Tenant for holding
over after the expiration or earlier termination of the term of the Prime Lease.
If Landlord gives such Election Notice as provided herein, Subtenant shall be
entitled to occupy the Sublet Premises pursuant to the Sublease (as modified by
this Consent) and shall be automatically (without further act or deed) obligated
to Landlord to perform all obligations of the Subtenant under the Sublease (as
modified by this Consent) directly to and for the benefit of Landlord as if the
Sublease (as modified by this Consent) were a direct agreement between Landlord
and Subtenant, but the giving of the Election Notice shall not relieve Prime
Tenant from any liability to Landlord under the Prime Lease. In the event of
giving such Election Notice by Landlord, Subtenant agrees to execute and deliver
any commercially reasonable instruments as Landlord may reasonably elect to
require to confirm the agreements of Subtenant hereunder.
     8. Prime Tenant shall continue to be liable for all invoices rendered by
Landlord for charges incurred by or imposed upon Prime Tenant for any services
rendered and materials supplied to the Sublet Premises or the Leased Premises or
Premises. Landlord shall have no obligation to provide any services whatsoever
to the Subtenant except in the event that Landlord gives Subtenant the Election
Notice under Paragraph 7 of this Consent (but in such case Landlord’s
obligations shall be limited as set forth in Paragraph 7 of this Consent and in
any other applicable provision of this Consent); provided, however, that the
foregoing shall not limit Landlord’s obligations under the Prime Lease to
provide the services to the Premises as expressly set forth in the Prime Lease
(but, in no event, shall Subtenant have any claim against Landlord if Landlord
fails to provide such services).
     9. This Consent is not assignable by Prime Tenant or Subtenant, nor shall
this Consent be deemed a consent to any amendment or modification of the
Sublease without Landlord’s prior written consent. Prime Tenant and Subtenant
agree that the Sublease may not be amended, extended or terminated (except for
any termination as expressly provided for in the Sublease) without the prior
written consent of the Landlord.
     10. Prime Tenant and Subtenant covenant and agree that under no
circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the Sublease, and Prime Tenant and
Subtenant agree to indemnify Landlord against same and against any cost or
expense (including but not limited to attorneys’ fees) incurred by Landlord in
connection with any claim for any such brokerage commission.

 



--------------------------------------------------------------------------------



 



Page 7
     11. Notwithstanding anything to the contrary in the Sublease, Subtenant
agrees, at its expense, to maintain at all times during its occupancy of the
Sublet Premises or any other space in the Building, the insurance policies
required to be maintained by Prime Tenant pursuant to the terms of the Prime
Lease. All such policies shall name Landlord, Landlord’s mortgagee(s), and any
property manager designated by Landlord as additional insureds, and shall
contain clauses which provide that such insurance shall not be cancelled or not
renewed by the provider thereof without thirty (30) days prior written notice to
Landlord of such cancellation or non-renewal. Subtenant shall, prior to the
commencement of the term of the Sublease, and within ten (10) days after request
therefor by Landlord, deliver to Landlord certificates evidencing said
insurance. Further, without limiting the generality of the foregoing, Subtenant
hereby expressly joins in the waivers and agreements of Prime Tenant set forth
in Sections 7.5 (entitled “Waiver of Subrogation”), 7.6 (entitled “Waiver of
Rights”) and 11.01(i) of the Prime Lease directly to and for the benefit of
Landlord and Landlord hereby expressly agrees that the agreements and waivers of
Landlord in Sections 7.5 (entitled “Waiver of Subrogation”) and Section 7.6
(entitled “Waiver of Rights”) of the Prime Lease shall also run directly to and
for the benefit of Subtenant but Landlord shall have no obligation to Subtenant
to insure the Building or any alterations, improvements made by, to or for,
Subtenant nor any equipment, furniture or other property of Subtenant.
     12. Prime Tenant and Subtenant acknowledge and agree that notwithstanding
anything to the contrary in the Sublease, (a) the Sublet Premises are being
subleased from Prime Tenant in their “AS-IS” condition, (b) Landlord’s consent
to any alterations (including, without limitation, any initial alterations
contemplated by the Sublease) to the Sublet Premises must be separately sought,
(c) Landlord’s consent will not necessarily be given, (d) if such consent is
sought, all of the requirements of the Prime Lease applicable thereto, must be
complied with, and (d) Landlord may condition its consent to such alterations on
such terms and conditions as Landlord may deem appropriate. Landlord’s consent
to (or approval of) any alterations of the Sublet Premises (or any plans related
thereto) shall not be deemed to impose or create any obligations or liabilities
upon Landlord with respect to the adequacy or completeness of any such
alterations or plans nor with respect to any failure of such alterations or
plans to comply with applicable laws, ordinances, rules or regulations
(including, without limitation, the so-called “Americans With Disabilities Act”)
or otherwise.
     13. Landlord’s consent herein shall not constitute an agreement,
representation, warranty or verification that the Sublease is in compliance with
the Prime Lease or that the Sublet Premises are fit for Subtenant’s purposes or
that the Sublet Premises or the permitted use thereof or the means of ingress or
egress therefrom or the restrooms serving the same will comply with applicable
laws, ordinances, rules or regulations, including, without limitation, the
so-called “Americans With Disabilities Act” or otherwise.

 



--------------------------------------------------------------------------------



 



Page 8
     14. Prime Tenant and Subtenant represent and warrant to Landlord that no
compensation or consideration of any kind other than as expressly set forth in
the Sublease or this Consent has been, or will be, paid by Subtenant to Prime
Tenant in connection with the Sublease.
     15. Notwithstanding any provisions of the Sublease to the contrary,
Landlord shall have no obligation to deliver any notices or copies of notices to
Subtenant, and no obligation to accept, consider or respond to any request,
inquiry, demand or other communication from Subtenant, whether of a type
described in the Prime Lease, the Sublease or otherwise.
     16. Notwithstanding anything in the Sublease to the contrary, in the event
of any conflict between the terms and provisions of the Prime Lease and the
terms and provisions of the Sublease, as between the Landlord and the Prime
Tenant, the terms and provisions of the Prime Lease shall control, unaffected by
the Sublease. In the event of any conflict between the terms and provisions of
this Consent and the Sublease, the terms and provisions of this Consent shall
control.
     17. Prime Tenant acknowledges and agrees that Prime Tenant shall pay to
Landlord upon demand all reasonable attorneys’ fees and expenses incurred by
Landlord in connection with the Sublease and this Consent, not to exceed
$2,000.00 as provided in Section 8.0(f) of the Lease Extension.
     18. Prime Tenant and Subtenant, by their signatures below, expressly
acknowledge and agree that (i) the foregoing conditions and agreements provide a
material inducement to Landlord’s agreement to provide its consent to the
Sublease and (ii) that Landlord has represented to Prime Tenant that it would
not otherwise have provided such consent without Prime Tenant and Subtenant’s
collective agreement with the foregoing terms and conditions.
     19. In the event of the commencement of an action at law or in equity by
the filing of a complaint or other similar action involving a request for relief
from a judicial body between or involving the parties hereto with respect to the
Sublease, this Consent or the rights of the parties hereto, the Prime Tenant and
Subtenant, jointly and severally, hereby agree to pay the Landlord all
reasonable costs, expenses and attorneys’ fees incurred therein by Landlord,
which amounts may be included as a part of a judgment rendered therein, except
in the case where judgment in such proceeding is rendered against Landlord.
     20. This Consent shall be binding upon and shall, except as otherwise
provided herein, inure to the benefit of the parties’ respective successors in
interest and assigns, subject at all times, nevertheless, to all agreements and
restrictions contained in the Prime Lease, the Sublease, and/or this Consent,
with respect to (a) subleasing, (b) assignment or other transfer

 



--------------------------------------------------------------------------------



 



Page 9
of the Prime Lease or Sublease, and the foregoing shall not be deemed to limit
or negate Landlord’s rights to prohibit or condition its consent to a future
assignment or subletting of Prime Tenant’s or Subtenant’s interests. The
agreements contained herein constitute the entire understanding between the
parties with respect to the subject matter of this Consent and supersede all
prior agreements with respect to this Consent.
     21. Prime Tenant and Subtenant agree to indemnify, defend and hold harmless
Landlord, its managing agent of the Property and each of their respective
officers, directors, partners, agents and employees, from and against any an all
loss, costs, damages, fines, penalties and claims (including, without
limitation, reasonable attorneys’ fees and litigation expenses) incurred by
Landlord or any of them, arising from or in connection with (a) the Subtenant’s
use or occupancy of the Sublet Premises, (b) Subtenant’s construction of any
leasehold improvements or alterations in the Sublet Premises , (c) any breach or
default on the part of Subtenant in the performance of any terms of Subtenant to
be performed or observed under the Sublease or this Consent or (d) from any
negligence or willful misconduct of Subtenant or its agents, officers,
employees, guests, servants, invitees or customers in or about the Sublet
Premises or the Property. In case any such proceeding is brought against any of
said indemnified parties, Subtenant covenants, if requested by Landlord, to
defend such proceeding at its sole cost and expense by legal counsel reasonably
satisfactory to Landlord. The within indemnities shall be joint and several and
shall include all losses, costs, damages or expenses including, without
limitation, reasonable attorneys fees sustained or incurred by Landlord (and/or
any of the other indemnified parties) arising out of the matters contained
herein. The indemnification obligations set forth in this Section 21 shall not
be applicable to the extent any loss or claim arises from the negligence or
willful misconduct of Landlord, its managing agent of the Property and each of
their respective officers, directors, partners, agents, contractors and
employees. The provisions of this Section 21 shall survive any expiration or
earlier termination of the Sublease or the Prime Lease, provided that in no
event shall the foregoing indemnity apply to any claims arising out of matters
first occurring after the expiration of the Prime Lease as the same may be
extended due to any holdover by Prime Tenant or by anyone claiming by or through
Prime Tenant (but this sentence shall not limit any of Subtenant’s and Prime
Tenant’s obligations under Section 25.10).
     22. All notices and demands which may or are to be required or permitted to
be given by any party hereunder shall be in writing. All notices and demands to
Subtenant shall be sent by United States Mail, certified mail return receipt
requested, postage prepaid, addressed to Subtenant at the Sublet notice address
set forth in the Sublease, or to such other place as Subtenant may from time to
time designate in a notice to the other parties hereto given in the manner
herein provided.
          All notices and demands to Prime Tenant shall be sent by United States
Mail, certified mail return receipt requested, postage prepaid, addressed to the
Prime Tenant at the

 



--------------------------------------------------------------------------------



 



Page 10
address set forth in the Prime Lease for notices to the Prime Tenant, and to
such other person or place as the Subtenant may from time to time designate in a
notice to the other parties hereto given in the manner herein provided.
          All notices and demands to Landlord shall be sent by United States
Mail, certified mail return receipt requested, postage prepaid, addressed to the
Landlord at the address set forth in the Prime Lease for notices to Landlord,
and to such other person or place as the Landlord may from time to time
designate in a notice to the other parties hereto given in the manner herein
provided.
     23. This Consent shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, contains the entire agreement of the parties
hereto with respect to the subject matter hereof, and may not be changed or
terminated orally or by course of conduct, but only by a written agreement
signed by the party against whom enforcement is sought.
     24. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Prime Lease. The execution of a copy of this
Consent by Prime Tenant and Subtenant shall indicate the joint and several
confirmation of the foregoing conditions and their agreement to be bound thereby
and shall constitute their representation that the copy of the Sublease annexed
hereto is true, complete and correct.
     25. Special Provisions.
          25.1 In no event shall Landlord have any obligation or liability to
Subtenant on account of, or in any way related to, any representation, warranty
or agreement of Prime Tenant under the Sublease.
          25.2 Landlord has advised both Prime Tenant and Subtenant that the 4th
Amendment to Lease was never executed or delivered and, accordingly, there is no
4th Amendment.
          25.3 Subtenant shall not have the benefit of any Right of First Offer
as set forth in Section 1.5 of the Prime Lease nor any Extension Option as set
forth in Section 2.2 of the Prime Lease (except to the extent that the term of
the Prime Lease is within an existing Extension Term.
          25.4 No generation, storage, use, presence or disposal of radioactive
materials on, at or from the Sublet Premises shall be permitted except (a) those
licensed by the State Radiation Control Program of the Commonwealth of
Massachusetts and the Nuclear Regulatory Commission and then only so long as any
such licenses remain in full force and effect and (b) in compliance with (and
only after having first obtained all licenses, approvals

 



--------------------------------------------------------------------------------



 



Page 11
and permits required by) all Legal Requirements (as said term is defined in the
Prime Lease) including, without limitation, the Commonwealth of Massachusetts
Radiation Control Program and the rules and regulations of the Nuclear
Regulatory Commission as well as all zoning and other local laws, regulations
and requirements of the City of Cambridge, Massachusetts (collectively
“Radioactivity Licenses and Permits”). Without limiting the generality of any
other term or provision of the Prime Lease, the Sublease or this Consent, the
Subtenant shall, at its sole cost and expense, (and Prime Tenant, at its sole
cost and expense, shall cause Subtenant to) comply with all Radioactivity
Licenses and Permits and all other licenses, approvals, regulations and safety
requirements, both occupational and public, and all Legal Requirements,
pertaining to radioactive materials and/or radiation (including, without
limitation, those relating to the delivery, generation, storage, use and/or
disposal thereof at, to or from the Sublet Premises) and Subtenant shall not
generate, store, dispose, use or permit the delivery, generation, use, storage
or disposal of any radioactive materials at the Sublet Premises in a way which
poses, or could pose, any danger or risk of hazard or damage to the health of
any person or to any property and shall keep all radioactive materials stored in
proper containers therefor. Subtenant shall employ the so-called “best
practices” in the generation, storage, use, disposal, presence and delivery of
all radioactive materials on, to and from the Sublet Premises. No generation,
storage, presence or use of radioactive materials outside the Sublet Premises
shall be permitted and Subtenant shall, in no event, permit any radiation or
radioactive contamination in any way related to the generation, storage, use or
presence of radioactive materials in the Sublet Premises (or the delivery or
disposal thereof to or from the Sublet Premises) to migrate outside the Sublet
Premises or to contaminate any area outside the Sublet Premises.
          25.5 Without limiting any other term or provision of this Consent, the
Prime Lease or Sublease, the Prime Tenant and Subtenant agree that all the terms
and provisions of Paragraph 21 of this Consent shall apply to the delivery,
generation, storage, use, presence and/or disposal of radioactive materials at
(to or from) the Sublet Premises and, in addition, Prime Tenant and Subtenant
hereby agree to indemnify, defend and hold harmless the Landlord, its Managing
Agent of the Property, and each of their respective officers, directors,
partners, agents and employees (collectively the “Landlord Parties” and each a
“Landlord Party”) from and against any and all loss, costs, expenses, damages,
liabilities, fines, penalties and claims (including, without limitation,
reasonable attorneys’ fees and litigation expenses) incurred by Landlord, or any
other Landlord Party, arising from, or in connection with, or in any way related
to, (a) the delivery, generation, storage, use, presence and/or disposal of
radioactive materials at (to or from) the Sublet Premises by Subtenant or any
employee, officer, agent, invitee, guest, licensee, supplier, contractor or
subcontractor of Subtenant or any other person or entity claiming by, through or
under any of the foregoing (collectively, the “Subtenant Parties” and each a
“Subtenant Party”), (b) the delivery, generation, storage, use, presence,
removal and/or disposal of radioactive materials to or from the Premises or the
Property by or as the result of any act or omission of Subtenant or any other
Subtenant Party and (c) any failure or alleged failure of Subtenant (and/or any
Subtenant Party) to comply in all respects with the State Radiation Control

 



--------------------------------------------------------------------------------



 



Page 12
Program of the Commonwealth of Massachusetts, the rules and regulations of the
Nuclear Regulatory Commission, all Radioactivity Licenses and Permits and any
other licenses or approvals issued thereunder or any other Legal Requirements,
licenses, permits and approvals in any way related to the generation, storage,
use, disposal, presence or delivery of any radioactive materials to or from the
Sublet Premises and/or other parts of the Property. In addition, Prime Tenant
shall indemnify, defend and hold harmless the Landlord and the other Landlord
Parties from and against any and all loss, costs, expenses, damages,
liabilities, fines, penalties and claims (including, without limitation,
reasonable attorneys’ fees and litigation expenses) incurred by Landlord, or any
other Landlord Party, arising from, or in connection with, or in any way related
to, any failure of Subtenant to comply with any of the terms, covenants or
provisions of this Consent.
          25.6 Without limiting any other term or provision of the Prime Lease,
Sublease or this Consent, if, at any time, during or after the Term of the
Sublease, any Governmental Authority (as said term is hereinafter defined) by
reason of, or in any way related to, any Radioactivity License and Permit or to
the generation, storage, use, presence, disposal or delivery of radioactive
materials at, to or from the Sublet Premises or any other part of the Property
by Subtenant or any other Subtenant Party, requests, demands or otherwise
requires any testing, inspection, study, report or other review to determine
whether there has been any release of radiation, radioactive materials or any
related Hazardous Materials by Subtenant or any other Subtenant Party or to
determine (or related to) compliance with the State Radiation Control Program of
the Commonwealth of Massachusetts or any Radioactivity License and Permit or the
rules and regulations of the Nuclear Regulatory Commission or any license or
approval issued or required thereunder or with any other Legal Requirements or
applicable licenses or permits or procedures, then Subtenant and Prime Tenant do
hereby jointly and severally agree to reimburse Prime Landlord, upon demand, as
additional rent, for all costs and expenses incurred by Landlord in connection
therewith. As used herein, the term “Governmental Authorities” shall mean any
court, board, agency, commission, office or authority of any kind or nature
whatsoever of any governmental unit (federal, state, county, district,
municipal, city or otherwise) now or hereafter in existence including, without
limitation, the Federal Nuclear Regulatory Commission.
          25.7 Prime Tenant and Subtenant shall each promptly, upon receipt of
Landlord, provide Landlord copies of all reports received by Prime Tenant or
Subtenant in any way related to any testing, inspections, reports or reviews
conducted by, or on behalf of, Prime Tenant or Subtenant or by any Governmental
Authority in any way related to Subtenant’s (any Subtenant Party’s) activities
involving radioactive materials or radiation at the Sublet Premises or any
Radioactivity License and Permit, all without expense to Landlord. Prime Tenant
and Subtenant shall each execute such affidavits as may be requested by
Landlord, from time to time, concerning Prime Tenant’s and Subtenant’s best
knowledge and belief concerning the presence of any radioactive materials and/or
radiation in or on the Sublet Premises or other parts of the Property and/or
related to compliance with all Radioactivity Licenses and Permits and this
Consent. In addition, Subtenant shall promptly provide Landlord with copies of
all Radioactivity

 



--------------------------------------------------------------------------------



 



Page 13
Licenses and Permits when received as well as copies of all applications
therefor when filed, as well as all extensions, amendments and modifications of
any of the foregoing and Subtenant shall provide Landlord a copy of each notice
of any revocation, cancellation, suspension, modification or non-compliance with
any Radioactivity License and Permit promptly after receipt thereof and shall
promptly advise Landlord in writing if any such Radioactivity License and Permit
is revoked, cancelled, suspended, expires or is rendered inactive. Within ten
(10) days after written request from time to time by Landlord, Subtenant shall
deliver Landlord a certificate describing, in reasonable detail, the nature and
extent and type of its operations insofar as they relate to any matter which is
the subject of any Radioactivity License and Permit or otherwise relates to the
presence, generation, storage, use or disposal of any radioactive materials
and/or radiation at or from the Premises. Landlord shall have the right to, from
time to time, conduct such inspection, testing and monitoring as it may elect
with respect to the use, storage, generation, presence or disposal of any
radioactive materials at or from the Sublet Premises as Landlord may elect from
time to time in order to determine Subtenant’s compliance with the terms hereof
and if any such test or inspection discloses a violation or threat of violation
of any term or provision of the Prime Lease, the Sublease or this Consent, then
all costs and expenses incurred in connection therewith by Landlord shall be
borne by Subtenant who shall make payment of the same within ten (10) days after
written request therefor and if Subtenant shall fail to make any such payment
within such period of time, then Prime Tenant shall make payment therefor within
ten (10) days after request by Landlord. Without limiting any other term or
provision of the Consent or the Prime Lease or the Sublease, a failure by
Subtenant or Prime Tenant to observe, perform or comply with this Consent shall
also constitute a default under the Prime Lease and the Sublease.
          25.8 Notwithstanding anything contained in the Prime Lease, the
Sublease or this Consent, Landlord’s waiver of subrogation as set forth in the
Prime Lease in Section 7.5 and the Landlord’s agreements under Section 7.6
thereof and any other waivers or limitations of liability of Landlord favor of
Prime Tenant or Subtenant and any other waivers related to any loss or damage
which Landlord may suffer or incur, shall not apply to any loss, costs, damages,
claims, expenses, fines, penalties or damage arising or in any way related to
any contamination of the Property or any part thereof or any property, equipment
or fixtures located therein, or any other property of the Landlord to the extent
such loss, damage or claim arises out of or relates to the use, generation,
storage, presence, delivery or disposal of any radioactive materials or their
by-products to or from the Sublet Premises by Subtenant or any Subtenant Party
or is in any way related to radiation (or its by-products).
          25.9 Landlord reserves the right to enter the Sublet Premises at
reasonable times (provided twenty-four (24) hours prior notice is given to
Subtenant, except in the case of emergency) to inspect the same for radioactive
materials and compliance with the terms of the Prime Lease, the Sublease and
this Consent.

 



--------------------------------------------------------------------------------



 



Page 14
          25.10 Radiation Control; Decommissioning; Clean Certificate. Without
limiting any other term or provision of the Prime Lease, the Sublease or this
Consent, if Subtenant or any Subtenant Party generates, uses, stores, delivers
or disposes of any radioactive materials on or from the Sublet Premises,
(a) Subtenant shall comply with all so-called “closeout” procedures of the
Nuclear Regulatory Commission and other federal, state or local Governmental
Authorities having jurisdiction over radioactive materials, regardless of
whether such procedures are completed prior to the expiration or earlier
termination of the Sublease Term and (b) upon expiration or earlier termination
of the Term of the Sublease, Subtenant shall cause the Sublet Premises to be
cleaned and wipe-tested in accordance with the regulations of the U.S. Nuclear
Regulatory Commission and/or the Massachusetts Department of Public Health for
the control of radiation, and obtain a letter from MRC-Inc. stating that the
Sublet Premises have been tested and have been found to either meet the
requirements (as regards to radiation levels) normally applied by the Radiation
Control Program of the Massachusetts Department of Public Health for release for
unrestricted use, or that contaminated areas have been fully mitigated, and now
meet the requirements (as regards to radiation levels) normally applied by the
Radiation Control Program of the Massachusetts Department of Public Health for
release for unrestricted use (the “MRC Letter”). The MRC Letter shall include
the locations of the wipe tests and the analysis results for the tests
performed. Upon expiration or earlier termination of the Term of the Sublease,
Subtenant shall cause the Sublet Premises to be “decommissioned” in accordance
with all applicable Legal Requirements and shall leave the Sublet Premises, the
Premises and the Property free of all radioactive materials, radiation and other
contamination in any way related to the generation, storage, use, presence,
disposal or delivery of any radioactive materials, blood products, bio wastes
and other Hazardous Materials (as said term is defined in the Prime Lease) at
(to or from) the Sublet Premises and within five (5) days after expiration or
earlier termination of the Sublease, provide Landlord, without cost or expense
to Landlord, with a so-called “Clean Certificate” from a reputable, experienced
third party, certified industrial hygienist first approved by Landlord licensed
to do business in the Commonwealth of Massachusetts (co-signed by Subtenant’s
chief executive officer) dated within the five (5) day period after Subtenant
and all parties claiming by, through or under Subtenant shall vacate the Sublet
Premises certifying to the Landlord that (i) the Sublet Premises and the pipes,
drains, storage containers, basins, flues, ducts, vents and other building
systems serving the Sublet Premises and/or the Premises are free from all such
radiation, radioactive materials and contamination and blood products, bio
wastes and other Hazardous Materials, (ii) the Sublet Premises and the pipes,
drains, storage containers, basins, flues, ducts, vents and other building
systems serving the Sublet Premises have been completely sanitized including,
without limitation, all sanitization required in accordance with applicable
Legal Requirements; and (iii) all radioactive materials and safety cabinets
located in the Sublet Premises and all other parts of the Sublet Premises have
been completely decontaminated including, without limitation, all
decontamination required under all Legal Requirements. From time to time upon
request of Landlord, Subtenant shall deliver to Landlord a copy of its most
current chemical waste removal manifest (and blood product, bio waste and its
most current Hazardous Material removal manifest) and a certification from the
Subtenant executed by the chief executive officer of the Subtenant that it is in
compliance with the terms

 



--------------------------------------------------------------------------------



 




Page 15
and provisions of this Consent and containing such other information concerning
or related to the delivery, generation, storage, use, presence and/or disposal
of radioactive materials (and blood products, bio wastes and other Hazardous
Materials), upon, within, to or from the Premises. Upon expiration or earlier
termination of the Sublease, Subtenant shall deliver to Landlord a copy of its
most current chemical waste removal manifest (and blood product, bio waste and
its most current Hazardous Material removal manifest), and a certification from
Subtenant executed by the chief executive officer of Subtenant that no
radioactive materials or the by-products thereof or equipment contaminated with
radiation or the by-products thereof or blood products, bio wastes or other
Hazardous Material or other potentially dangerous or harmful chemicals brought
onto the Sublet Premises from and after the date that Subtenant first took
occupancy of the Sublet Premises remain in (or contaminate) the Sublet Premises
or the equipment located therein, or the pipes, vents, drains, conduits, line
hoods and systems in or serving the Sublet Premises. Without limiting the
generality of the foregoing, the so-called “Clean Certificate” described
hereinabove shall include at least the matters set forth in Exhibit B attached
hereto and such other matters as Landlord may require which are in any way
related to the generation, storage, use, disposal or delivery of any radioactive
materials (blood products, bio waste or other Hazardous Materials) at, to or
from the Sublet Premises.
          25.11 Neither the Prime Lease, the Sublease, or this Consent shall be
construed as a consent by Landlord to use of radioactive materials (or the
generation storage or delivery thereof at or to or from the Sublet Premises) by
anyone other than the originally named Subtenant, it being understood that the
consent to use of radioactive materials at the Sublet Premises shall be personal
to the original Subtenant named herein and shall not be transferable,
subleaseable or assignable to any other person or entity.
          25.12 In no event shall Landlord have any obligation or liability to
Subtenant or Prime Tenant on account of, or in any way related to, any
generation, use, storage, presence or disposal of radioactive materials, blood
products, bio waste or other Hazardous Materials at the Sublet Premises by
Subtenant or any Subtenant Party.
          25.13 Without limiting any other term or provision of the Prime Lease,
the Sublease or this Consent, in the event of any violation of the terms and
provisions of this Section 25 of the Consent or of any Radioactivity License and
Permit, and without limiting any other right or remedy which Landlord may have
on account thereof under the Prime Lease, the Sublease, or this Consent, at law
or in equity, all of which shall be cumulative and not separate, Landlord shall
have the right to revoke Subtenant’s right to generate, store or use any
radioactive materials at the Sublet Premises and, in the case of any such
revocation, all such use, generation and storage shall immediately cease and all
radioactive materials thereon shall be removed from the Sublet Premises in
accordance with this Consent and applicable Legal Requirements.
          25.14 Landlord will, if and to the extent so requested in writing by
Prime Tenant, issue building security cards to Subtenant and such of Subtenant’s
employees and invitees as Prime

 



--------------------------------------------------------------------------------



 



Page 16
Tenant may request in writing, all in accordance with Landlord’s operating
procedures, rules, regulations and subject to payment of Landlord of such
charges as Landlord may require from time to time for the issuance of such
building security cards. The present charge for such building security cards is
$5.00 per card. Landlord shall have no obligation to comply herewith at any time
while a default has occurred and is continuing under the Prime Lease, the
Sublease or this Consent.
[Remainder of page intentionally left blank. Signatures appear on next following
page.]

 



--------------------------------------------------------------------------------



 



Page 17
This consent shall be null and void unless a duly countersigned copy is returned
to Landlord not later than seven (7) business days following the date first
above written.

            Very truly yours,

LANDLORD:

MASSACHUSETTS INSTITUTE
OF TECHNOLOGY
      By:   /s/ Seth D. Alexander         Its:  President, MIT Investment
Management Company             

CONFIRMED AND AGREED:

            PRIME TENANT:

MILLENNIUM PHARMACEUTICALS, INC.
      By:   /s/ Marsha H. Fanucci         Its: Chief Financial Officer         
      SUBTENANT:

ALTUS PHARMACEUTICALS, INC.
      By:   /s/ Jonathan I Lieber         Its: Vice President, CFO and
Treasurer             

MIT0082/6

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
EXHIBIT B
Clean Certificate
Registered Industrial Hygienist Name:
Building/Room Number: [Description of Sublet Premises to be inserted here]
All of the items below have been completed and are ready for the
inspection/sign-off by the approved Registered Industrial Hygienist.
1) Radioactive Materials:
X All equipment that is or was used for holding, handling or shielding
radioactives which is to remain in the Sublet Premises has been cleaned and
decontaminated and is free from radiation and its by-products.
X All radioactive signage has been removed.
X A termination survey has been completed and documented by a registered
industrial hygienist and a copy is attached hereto.
X There are no radioactive materials remaining at the Sublet Premises and the
Sublet Premises and the equipment, pipes, drains, conduits, lines, vents, hoods
and systems serving the same or located therein have been decontaminated and are
free from all radiation and its by-products.
X Subtenant has complied with all so-called “close out procedures” of the
Nuclear Regulatory Commission and other federal, state and local laws, rules and
regulations having jurisdiction over radioactive materials.
X There is no evidence that the Sublease Premises or the equipment, pipes,
drains, conduits, lines, vents, hoods and systems serving the same contains
radiation or radioactive materials or their by-products in violation of the
laws, rules and regulations of the Massachusetts Radiation Control Program, the
Nuclear Regulatory Commission or other Environmental Laws (as such term is
defined in the Prime Lease) or other Legal Requirements (as such term is defined
in the Prime Lease). As used herein, the term “Prime Lease” shall mean the Prime
Lease as defined in the First Amendment to Consent to Sublease to which this
Exhibit B is attached.
I certify that the above tasks have been completed.
                                         Registered Industrial Hygienist
Date:
Registered Industrial Hygienist Approval

 



--------------------------------------------------------------------------------



 



Page 19
Biological Hazardous Materials
X All equipment that contained BIOHAZARDS was cleaned inside and out with an EPA
approved disinfectant.
X All BIOHAZARD labels have been-removed.
X All BIOHAZARDS have been removed.
X All countertop bench papers have been removed and counters wiped down with an
EPA approved disinfectant.
X Every surface, especially shelves, drawers and bench tops (and under benchtop
equipment) has been cleaned for razor blades, needles, syringes, pipettes,
scalpels, microscope slides, cover slips and other sharp objects. These items
have been properly disposed of in sharps containers.
X The Sublet Premises including the walls, floors, glass and other surfaces and
all fixtures and equipment in or serving the Sublet Premises have been cleaned
using an EPA approved disinfectant and all Hazardous Substances have been
removed therefrom.
I certify that the above tasks have been completed.
                                         Registered Industrial Hygienist
Date:

 



--------------------------------------------------------------------------------



 



Page 20
Hazardous Materials
X All containers of hazardous waste or materials have been removed.
X All Hazardous Substances (as said term is defined in the Prime Lease referred
to in the First Amendment to Consent to which this is attached) in the Sublet
Premises have been removed from the Sublet Premises and the Property.
X All FUME HOODS display certification of decontamination or suitable
alternative as provided by the undersigned Registered Industrial Hygienist.
I certificate that the above tasks have been completed.
                                         Registered Industrial Hygienist
Date:
MIT0082

 